COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


LARRY LEE BIBBLE
                                                                 MEMORANDUM OPINION *
v.     Record No. 0960-10-3                                          PER CURIAM
                                                                    OCTOBER 5, 2010
L.A. PIPELINE CONSTRUCTION COMPANY, INC. AND
 COMMERCE & INDUSTRY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John B. Krall; Ritchie Law Firm, P.L.C., on briefs), for appellant.

                 (Kathryn Lea Harman; Jessica Argiros Gorman; Semmes, Bowen &
                 Semmes, on brief), for appellees.


       Larry Lee Bibble appeals a decision of the Workers’ Compensation Commission finding

that certain injuries he suffered after March 4, 2009 were not causally related to his compensable

injury by an automobile accident on August 8, 2008. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Bibble v. L.A. Pipeline Constr. Co.,

VWC File No. 239-76-43 (Apr. 9, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.